Citation Nr: 1222124	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969, from March 1971 to June 1979, and from January 1983 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In June 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In November 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In connection with the claim for service connection for diabetes mellitus, Type II, the Veteran has asserted that he was exposed to herbicides while stationed at the Ubon Royal Thai Air Force Base, located in the Ubon Ratchathani Province of East-Central Thailand.  The record reflects that the Veteran's active service included the period January 1966 to May 1969, during which time he had 11 months of overseas service.  At the June 2010 Board hearing, the Veteran reported that he was stationed at the Ubon Air Force Base from December 1967 to December 1968, working as an aircraft mechanic on the flight line.  A December 1968 service performance report from the Veteran's personnel file notes that the Veteran served as crew chief on an assigned F-4D aircraft from June 1968 to December 1968 at the Ubon Air Force Base with the 433rd Tactical Fighter Squadron.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including Type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service but with competent evidence of herbicide exposure, who develops one of the identified diseases.  

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  See the May 2009 VBA memorandum.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides (emphasis added).  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  

The Board is also cognizant that the VA Office of Public Health and Environmental Hazards has found that U.S. Air Force Veterans who served on or near the perimeter of a Royal Thai Air Force (RTAF) bases at, inter alia, Ubon, near the air base perimeter anytime between February 28, 1961 to May 7, 1975, may have been exposed to herbicides such as Agent Orange.  See VA Office of Public Health and Environmental Hazards, Agent Orange: Thailand Military Bases, found at http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  

As previously stated, the December 1968 performance report reflects that while in Thailand, the Veteran served as the crew chief on an assigned F-4D aircraft.  As crew chief, he was responsible for preflight and post flight inspections on the assigned F-4D aircraft.  He also coordinated and monitored specialist maintenance during all phases of flight line maintenance.  See the December 1968 service performance report.  

While it is clear from the record that herbicides were sprayed on the air base perimeter at Ubon Royal Thai Air Force Base, the RO has not made any findings as to the Veteran's own exposure to herbicides.  It remains unclear as to whether either the Veteran's unit served near the perimeter or whether the Veteran's MOS is one recognized by VA as one with regular perimeter service.  Hence, further RO action on this claim is warranted.  

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is again REMANDED for the following action:

1.  Contact the United States Joint Services Records Research Center (JSRRC) and any other relevant facility to request detailed unit information for the 433rd Tactical Fighter Squadron from December 1967 to December 1968 at the Ubon Airfield in Thailand to determine the location of the unit within the airfield.  The RO should also take any steps necessary to determine whether the Veteran's MOS of crew chief and/or aircraft maintenance required regular contact with the base perimeter.  If any department refers the RO to a more appropriate facility in which to obtain the above-noted information, the RO should contact such facility.  All requests and responses received should be associated with the claims file.  All findings should be set forth in a report added to the record. 

2.  After completing the requested action and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


